Allowable Subject Matter
Claims 1, 2 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claims disclose processing circuitry: to obtain a control value for controlling an actuator from each of a first processing circuit and a second processing circuit that are duplicated processing circuits; to compare a state normal range and a history normal range with a first control value and a second control value in a case where the first control value does not match the second control value, and to determine whether an abnormality has occurred in the first processing circuit and the second processing circuit, the first control value being obtained from the first processing circuit, the second control value being obtained from the second processing circuit, the state normal range being a range of a normal value of the control value that is estimated from a current operation state of a vehicle that is a higher-order system that includes the actuator or a current operation state of the actuator, the history normal range being a range of the normal value of the control value that is estimated from a plurality of control values that is acquired in the past from the first processing circuit or the second processing circuit; to generate a mean value of the first control value and the second control value; and to output, to the actuator, the mean value that has been generated, in a case where the first control value and the second control value are within the state normal range and within the history normal range, and it has been determined that no abnormality has occurred in either the first processing circuit or the second processing circuit.
Prior art Sasaki (US 2020/0023887) disclose a power steering device includes a steering mechanism structured to steer a steerable wheel in accordance with steering of a steering wheel. A first sensor is structured to sense a specific state quantity of steering. A second sensor is structured to sense the specific state quantity. A first actuation part is structured to apply a steering force to the steering mechanism. A second actuation part is structured to apply a steering force to the steering mechanism. A 
Prior art Nishio (US 200/0063469) discloses a vehicle motion control device which detects an abnormality of an automatic hydraulic pressure generator having a master cylinder, a booster which boosts the master cylinder and a booster actuator which actuates the booster irrespective of brake pedal operation and performs an appropriate transaction upon detecting the abnormality. The vehicle motion control device includes the automatic hydraulic pressure generator, a hydraulic pressure control valve disposed between the automatic hydraulic pressure generator and a wheel cylinder, and a controller performing the automatic pressure increase control by actuating the hydraulic pressure control valve and the booster actuator according to the vehicle running condition. By calculating a master cylinder hydraulic pressure based on a variable state of the booster actuator and comparing the calculated value with the master cylinder hydraulic pressure detected by a hydraulic pressure sensor, an abnormality of the automatic hydraulic pressure generator is detected during non-operation of the brake pedal (Abstract).
Prior art Hashiguchi (US 2012/0048027) discloses a robot according to an embodiment includes a robot arm and a strain sensor. The strains sensor has a piezoelectric body that has a natural frequency higher than that of a structural material forming the robot arm (¶0070). The abnormality detecting unit detects generation or non-generation based on aging of a rotation member such as the actuators provided in the arms and the decelerator, on the basis of an output signal of each sensor of the sensor units.
Prior art fails to disclose: generating a mean value of the first control value and the second control value; and to output, to the actuator, the mean value that has been generated, in a case where the first control value and the second control value are within the state normal range and within the history normal range, and it has been determined that no abnormality has occurred in either the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES EHNE/               Primary Examiner, Art Unit 2113